49 Cal.App.2d 463 (1942)
TRABUE PITTMAN CORPORATION, LTD. (a Corporation) et al., Petitioners,
v.
BOARD OF SUPERVISORS OF THE COUNTY OF LOS ANGELES et al., Respondents.
Civ. No. 13363. 
California Court of Appeals. Second Dist., Div. One.  
Jan. 31, 1942.
 Holbrook & Tarr, W. Sumner Holbrook, Jr., Bernard G. Hiss, Louis Ferrari, Edmund Nelson, G. D. Schilling, Claude I. Parker and George A. Koster for Petitioners.
 Morrison, Hohfeld, Foerster, Shuman & Clark as Amici Curiae on behalf of Petitioners.
 J. H. O'Connor, County Counsel, S. V. O. Prichard, Assistant County Counsel, A. Curtis Smith, Deputy County Counsel, Ray L. Chesebro, City Attorney, and Henry C. Ramsey, Deputy City Attorney, for Respondents.
 THE COURT.
 In considering the "Petition for Rehearing of Petition for Order Vacating Order of October 8, 1941 ...," and the document entitled "Supplement to Petition for Rehearing," filed January 28, 1942, in the above matter, this court refuses to take jurisdiction of the cause, as it did in the matter of the original application for a writ of mandate made to this court on October 1, 1941.
 [1] This court is powerless at this time to grant a rehearing by reason of the fact that the Supreme Court has denied a petition for a hearing of the original order made herein on October 8, 1941, at which time this court refused to assume jurisdiction of the matter.
 [2] No written opinion is necessary in a matter such as this, where the court refuses to assume jurisdiction, and for that reason no opinion has been filed in the proceeding until this memorandum opinion was written, and this is being written only because of the fact that the attorneys for petitioners have stated that the superior court will not consider a petition herein made by them because of its belief that the refusal by this court to take jurisdiction is a decision that there is no merit in any part of the various petitions herein. This court refused to issue the original writ only because it believed that the application originally made to it should have been made to the superior court, if it was at all proper to make it anywhere. *465